.




            OFFICE   OF THE   AlTORNEY    GENERAL    OF TEXAS
                                   AUSTIN




                                         E, or t?la ctEt0 carretttu-
                                         Ll tsrat1anOf gubli0    pm-
                                        8 Constltutlaa rimaxra pra-
                                        y wl;i.ch58 privlitaly omxid
                                          ,rtlclc 7138, Li;octlai: 4,
                              srntlitae: grwldea t.hnt "A.1 pmprty
                              bclon&,q   to tbr, 32itis3 Ytatea shull
                             , but the statutss nowhere attmpt       to
                              property wh;hPchLs ~>r~:viitely ~'mcd,
                          ltcd stat68 Qx? a lodurnl i3,genoy. mchl.ag
                        '%P the tk;:tau statas sxcrlpts IxlCh -propsporty
    fX'oataxation by ?30 etata and cotxaty.




                  -met pivate   property 15 used exalwlvoly
         far public  pr?caerr do&m 113% c!mi@3 tl32 mturs oi
         tho property   OF the tftle   tharuto   80 AS   to   oomort
     .
         ~0s. Ceo. H. Shwp,gard, rage    e



                  it into publio prapertp.m

                    It may be urged that the rental rcqulred to be paid
         by aorkse ~rogrees AdEdnistration ~111 be more with the st~t.e    l

         ad OouatY f=X% the property than it wauld be otherwise.
         xi so, the burden lefd on the yedoral Covexnmnt US at nmt
         only~an indirect One and not such as to forbid the levy and
         colleatlon  of such tams.   In the aass or Jones ~8. EZUVOi2on-
         struotlon co., 302 D. S. 134, opinion by Chief Justice Ewhes,
         it was held that an oacupation tax measured by ~08s income is
         not invalid where inposed by a state upon a contraator with
         the United States as laying a direct burden on the Federal Gay-
         mamt,~ even though the kqosition     of the tax nay lnarease the
         cost to the. goverumnt of the work oontraoted to be done.

                      Ftllure to tax th$s property would be to violato AZ-
         %?       8, Ssotlon 1, of the Constltutltn of Texas, provldlly
              :
                    aTexstfon shall be e~$ml and uulfora,    All
               prcqWty in #lo St&c, whether mmed by natu-
              ,ral persons or corporetlons athoe than munioi-
               pal, shall be taxed in proportion to its value
              .whiah shrill be asaertalned as may be provided
               by law.”
                     The properties mentioned    in said questions are sub-
         jeot to tax by the county and state and both of’ your guestiohS
         are answered in the negative.      Correspondence attached te your
         Pequest Fould Indicate that there may be scn38 o_ue8tlon as to
         nhether Works irogrose i,duiniistretion is r,ayiug any rental on
         one piece or this property, or is receiving the use or It @a-
_        us.    .‘a may be Gathered f ram v&at we huve already said, that
         is an &material oohslderatlor.       ‘I?:e property is none the less
         privately owned,
                                                     Your0 very truly

..